DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification paragraph 0022 twice recites “homogenous”. This should be “homogeneous”. 
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claims 1 and 12 each recite “homogenous”. This should be “homogeneous”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 12 line 5 recites “an object”, then in line 7 recites “the graphic object”. Are these the same objects? Different objects? Thus the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “graphic object” both places.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”).
Regarding Claim 1, Curnutt
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Curnutt as discussed above. Curnutt further discloses the substrate material may be non-transparent (0057). 
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Curnutt as discussed above. Curnutt further discloses the process of applying a decorative graphic to the substrate which may then then overmolded with an overmold material ([0031, 0056]). 
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by Curnutt as discussed above. Curnutt further discloses the overmold may be transparent and the substrate may be transparent ([0057]). 
Regarding Claim 11, the limitations of Claim 1 from which Claim 11 depends are disclosed by Curnutt as discussed above. Curnutt further discloses the overmold may be translucent and the substrate may be non-transparent ([0057]).


Claim 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”).
Regarding Claim 13, Curnutt discloses a method for manufacturing a polymer-sealed decoration bezel (molded plastic part, 100) comprising obtaining a substrate (102) that comprises a thermoplastic (second plastic) upon which a decorative film (graphic object, 104) is disposed, and an overmold (106) bonded thereon, the overmold being injection molded of molten thermoplastic (flowing a first plastic) that gives the overmold a transparent or translucent property and that is allowed to solidify, bonding substantially to the exposed portions of the substrate positioned within the overmold mold and is allowed to cool to create a single unitary part ([0025-0033]). 
Regarding Claim 16, the limitations of Claim 13 from which Claim 16 depends are disclosed by Curnutt as discussed above. Curnutt further discloses the substrate material may be non-transparent (0057). 
Regarding Claim 17, the limitations of Claim 13 from which Claim 17 depends are disclosed by Curnutt as discussed above. Curnutt further discloses the process of applying (thus fixing) a decorative .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”) in view of Larson et al. (US 2015/0049295 A1, hereinafter “Larson”). 
Regarding Claims 2-3, the limitations of Claim 1 from which Claims 2-3 depend are disclosed by Curnutt as discussed above. Curnutt does not disclose the second plastic is at least as hard as a material having a Shore hardness of 30D, and the first plastic is at least as soft as a material having a Shore hardness of 90A. 
In the same field of endeavor, overmolding an overmold onto a substrate to form a unitary part, Larson discloses an eyeglass temple (1) comprising a first temple substrate (2), an optional applied decoration, and an optional overmold ([0031, 0053]). The temple substrate material (second plastic) may Larson further discloses in order to have the benefit of adjustability, strength, and comfort, the substrate material should have a Shore D Hardness of 80-85 and the overmold material should have a Shore A Hardness of 60-70 ([0034]). Thus the second plastic is at least as hard as a material having a Shore hardness of 30D, and the first plastic is at least as soft as a material having a Shore hardness of 90A. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Curnutt invention of a product of a substrate with an overmold molded thereon, as discussed above, with the Larson teaching of the substrate material having a high Shore D Hardness and the overmold material having a low Shore A Hardness. One would be motivated to combine them by a desire to gain the benefit of an overmolded part having improved adjustability, strength, and comfort, as taught by Larson [0034].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”). 
Regarding Claims 6 and 7, the limitations of Claim 1 from which Claims 6 and 7 depend are disclosed by Curnutt as discussed above. It is the Examiner’s position that because a decorative graphic is intended to be seen, one of ordinary skill in the art would recognize the obvious and predictable benefit of optical clarity and have the substrate comprise a smooth area with the graphic is disposed on the smooth area and covered by the overmold, and the overmold comprise a smooth area disposed directly over the graphic. Thus the limitations of Claims 6-7 are implicit.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”) in view of Hines (US 9,234,721 B2, hereinafter “Hines. 
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by Curnutt as discussed above. Curnutt does not disclose the molded plastic part comprises a left side and a right side and wherein the overmold is textured on the right side and smooth on the left side.
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Curnutt as discussed above. Curnutt does not disclose the molded plastic part comprises a left side and a right side and wherein the overmold is textured on the left side and smooth on the right side.
In the same field of endeavor, overmolding an overmold onto a substrate to form a unitary part, Hines discloses an ergonomic grip for handgun comprising a rigid plastic substrate and a softer plastic overmold molded thereon, the rigid substrate providing structural rigidity and the overmold being a softer plastic that provides an ergonomic gripping surface and form (C4 L1-9; Fig. 1). Looking at one side of the molded plastic part as depicted in Figure 1, the part has a left side area and a right side area, with the left side area depicted as smooth for the user’s palm, and the right side area depicted as textured for the user’s fingers. The opposite side of the molded plastic part (not shown) also has a left side area and a right side area with the right side area being smooth for the user’s palm and the left side area being textured for the user’s fingers. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Curnutt invention of a product of a substrate with an overmold molded thereon, as discussed above, with the Hines teaching of an overmold having a smooth area and a textured area. One would be motivated to combine them by a desire to gain the benefit of having grooves which help position the molded part in the user’s hand, as taught by Hines [C4 L30-37].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”) in view of Larson et al. (US 2015/0049295 A1, hereinafter “Larson”). 
Regarding Claim 12, Curnutt discloses a polymer-sealed decoration bezel (molded plastic part, 100) comprising a substrate (102) comprising a thermoplastic (second plastic) upon which a decorative film (graphic object, 104) is disposed, and an overmold (106) bonded thereon, the overmold being Curnutt does not disclose the second plastic is at least as hard as a material having a Shore hardness of 30D and the first plastic is at least as soft as a material having a Shore hardness of 90A.
In the same field of endeavor, overmolding an overmold onto a substrate to form a unitary part, Larson discloses an eyeglass temple (1) comprising a first temple substrate (2), an optional applied decoration, and an optional overmold ([0031, 0053]). The temple substrate material (second plastic) may be a thermoplastic ([0035]). The overmold material (first plastic) may be injection molded (thus homogeneous) onto the substrate (overmolded) and the glass transition temperature of the second plastic is selected to be slightly higher than that of the second plastic so that the two materials bond to form a unitary part ([0054]). Larson further discloses in order to have the benefit of adjustability, strength, and comfort, the substrate material should have a Shore D Hardness of 80-85 and the overmold material should have a Shore A Hardness of 60-70 ([0034]). Thus the second plastic is at least as hard as a material having a Shore hardness of 30D, and the first plastic is at least as soft as a material having a Shore hardness of 90A. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Curnutt invention of a product of a substrate with an overmold molded thereon, as discussed above, with the Larson teaching of the substrate material having a high Shore D Hardness and the overmold material having a low Shore A Hardness. One would be motivated to combine them by a desire to gain the benefit of an overmolded part having improved adjustability, strength, and comfort, as taught by Larson [0034].


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”) in view of Larson et al. (US 2015/0049295 A1, hereinafter “Larson. 
Regarding Claims 14-15, the limitations of Claim 13 from which Claims 14-15 depend are disclosed by Curnutt as discussed above. Curnutt does not disclose the second plastic is at least as hard as a material having a Shore hardness of 50D, and the first plastic is at least as soft as a material having a Shore hardness of 70A. 
In the same field of endeavor, overmolding an overmold onto a substrate to form a unitary part, Larson discloses an eyeglass temple (1) comprising a first temple substrate (2), an optional applied decoration, and an optional overmold ([0031, 0053]). The temple substrate material (second plastic) may be a thermoplastic ([0035]). The overmold material (first plastic) may be injection molded (thus homogeneous) onto the substrate (overmolded) and the glass transition temperature of the second plastic is selected to be slightly higher than that of the second plastic so that the two materials bond to form a unitary part ([0054]). Larson further discloses in order to have the benefit of adjustability, strength, and comfort, the substrate material should have a Shore D Hardness of 80-85 and the overmold material should have a Shore A Hardness of 60-70 ([0034]). Thus the second plastic is at least as hard as a material having a Shore hardness of 50D, and the first plastic is at least as soft as a material having a Shore hardness of 70A. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Curnutt invention of a product of a substrate with an overmold molded thereon, as discussed above, with the Larson teaching of the substrate material having a high Shore D Hardness and the overmold material having a low Shore A Hardness. One would be motivated to combine them by a desire to gain the benefit of an overmolded part having improved adjustability, strength, and comfort, as taught by Larson [0034].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”). 
Regarding Claims 18-19, the limitations of Claim 17 from which Claims 18-19 depend are disclosed by Curnutt as discussed above. It is the Examiner’s position that because a decorative graphic is intended to be seen, one of ordinary skill in the art would recognize the obvious and predictable benefit of optical clarity and have the substrate comprise a smooth area with the graphic is disposed on the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Curnutt (US 2014/0242378 A1, hereinafter “Curnutt”) in view of Hines (US 9,234,721 B2, hereinafter “Hines”). 
Regarding Claim 20, the limitations of Claim 13 from which Claim 20 depends are disclosed by Curnutt as discussed above. Curnutt does not disclose the molded plastic part comprises a first side and a second side and wherein the overmold is textured on the first side and smooth on the second side.
In the same field of endeavor, overmolding an overmold onto a substrate to form a unitary part, Hines discloses an ergonomic grip for handgun comprising a rigid plastic substrate and a softer plastic overmold molded thereon, the rigid substrate providing structural rigidity and the overmold being a softer plastic that provides an ergonomic gripping surface and form (C4 L1-9; Fig. 1). Looking at one side of the molded plastic part as depicted in Figure 1, the part has a first side area and a second side area, with the first side area depicted as smooth for the user’s palm, and the second side area depicted as textured for the user’s fingers. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Curnutt invention of a product of a substrate with an overmold molded thereon, as discussed above, with the Hines teaching of an overmold having a smooth area and a textured area. One would be motivated to combine them by a desire to gain the benefit of having grooves which help position the molded part in the user’s hand, as taught by Hines [C4 L30-37].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743